05/29/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 18-0282

                                          DA 18-0282
                                       _________________

IN RE THE PARENTING OF
D.I.B., a Minor Child,

NICHOLAS R. BRACCIALE,

           Petitioner and Appellant,
                                                                   ORDER
     v.

GAIL A. SULLIVAN, f/k/a GAIL ANN INGELS,

           Respondent and Appellee.
                                  _________________


       Counsel for Appellee has filed a Motion for Order of Recusal requesting that
Justice Gustafson recuse herself from participating in the decision of the captioned
matter.
       Briefing has not yet begun in this matter; thus, the appeal has not yet been sent up
to the Court for consideration nor has a panel been assigned. Justice Gustafson will not
be on the panel that considers the appeal.
       IT IS ORDERED that the Motion for Order of Recusal is DENIED.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 29 2020